Citation Nr: 1609580	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, status post-operative.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues on appeal were previously before the Board in September 2015 when they were remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence demonstrates that the Veteran's current back disorder is not etiologically linked to active duty service to include the in-service back complaints.

2.  The Veteran's left knee disability is manifested by limitation of flexion; flexion has not been limited to less than 45 degrees; extension has been full; and neither locking, instability nor subluxation has been present.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, status post-operative, have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in April 2010, prior to the initial adjudication of the claims in August 2010.  The Board finds that VA has satisfied the duty to notify in this appeal stemming from original claims for service connection and the Veteran has not asserted otherwise.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been provided with an adequate VA examination for his left knee and low back claims.  The examiners reviewed the Veteran's pertinent history and also conducted physical examinations.  The VA examination report for the knee contains sufficient descriptive information to allow for an accurate evaluation of the claim under the pertinent Diagnostic Codes.  The VA examination report for the low back claim includes opinions as to the etiology of the low back disorder and the opinions are supported by adequate rational.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Entitlement to service connection for a low back disability.

In March 2010, the Veteran submitted a claim of entitlement to service connection for a low back disorder.  In August 2010, the RO denied the claim.  The Veteran has disagreed with the RO's denial of service connection for his low back disorder.


Legal Criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Factual background and analysis

The Board finds that service connection is not warranted for a low back disability.  While the Veteran complained of back problems during active duty, the preponderance of the competent probative evidence demonstrates that the Veteran's current back disorder is not linked to active duty to include the in-service back complaints.  

Clinical evaluation of the spine was determined to be normal at the time of the October 1965 entrance examination.  A service treatment record dated in December 1966 reveals the Veteran reported he had strained his back playing basketball.  It was better at the time he sought treatment.  In January 1967, the Veteran reported a dull aching in his lower back.  The spine was straight and there was normal flexion and extension.  No diagnosis was made.  Clinical evaluation of the spine was determined to be normal at the time of the January 1968 separation examination.  The Veteran completed a Report of Medical History in January 1968 wherein he reported that he had or had had recurrent back pain.  

There is no competent evidence of record documenting the presence of arthritis of the spine to a compensable degree within one year of discharge to allow for the grant of service connection for a low back disorder on a presumptive basis.  

While there is evidence of back complaints during active duty, there is a long gap between the time of the Veteran's discharge and the first post-service back complaints.  Significantly, the Veteran indicates that there is no continuity of symptomology from the time of discharge to the present.  

May 2006 clinical record reveals the Veteran reported concerns over pain in the right lower back region, more in the sacroiliac area.  He wondered whether this was related to a previous football injury.  He played football in college and was a high school football referee.  An assessment of low back syndrome was made.  Another record dated the same month includes the annotation that the Veteran had a number of bone and joint complaints.  The Veteran had played professional football.  Review of the systems revealed no paravertebral tenderness or chronic joint complaints.  A MRI was conducted in July 2006 due to complaints of back pain.  The impression was diffuse lumbar disc disease.  There is no indication in these records that the Veteran had a back disorder which began during active duty.  

On VA examination in July 2010, the examiner noted the Veteran reported aching in his spine in 1967.  The Veteran stated it was fluid buildup and he had a surgical procedure to have the fluid drained.  He reported he was not having any problems at all with his back at the time of the examination.  Since the fluid was drained, his back had been asymptomatic.  There was no functional loss or effect on activities of daily living.  Repetitive use did not cause any symptoms and the Veteran denied all complaints related to his lumbar spine.  The pertinent diagnosis was no evidence of a lumbar spine problem that is related to surgery.  The examiner opined that the lumbar spine injury was not related to military service.  The only entry in the service treatment records was a report of an aching back on one occasion.  There were no symptoms related to the lumbar spine at the time of the current examination.  X-rays of the lumbar spine showed degenerative changes.  The examiner opined that these degenerative changes were not related to the Veteran's military service.  This record demonstrates a lack of continuity of symptomology from the time of discharge until the time of the examination.  This evidence constitutes competent medical evidence which weighs against the Veteran's claim.  The Veteran denied having any back symptomology from discharge until through the time of the examination and the VA examiner opined that the degenerative changes observed during the examination were not linked to active duty.  

The most recent VA examination of the Veteran's back for compensation and pension purposes was conducted in October 2015.  Lumbar strain and degenerative disc disease of the lumbar spine were diagnosed.  The examiner opined the current back disorder was less likely than not related to the Veteran's military service.  The rational was that there was no treatment for a chronic back problem in service.  At the time of the exit examination, the Veteran indicated he had or had had intermittent back pain but the separation examination was normal.  After discharge, the next record of treatment for back pain was 30 years later.  There was no nexus to link the back problem to service.  The left peroneal palsy is not related to the Veteran's back problem.  NCV/EMG testing was normal with no lumbar radiculopathy or peripheral neuropathy.  The Board finds this VA examination report also constitutes competent medical evidence which weighs against the Veteran's claim.  The Board notes that the rational for the determination that there was no etiologic link between the in-service complaints and the current pathology was, in part, based on the lack of any evidence of treatment of a back disorder for many years after discharge.  In the current case, the lack of evidence of post-service treatment is also supported by the Veteran's report at the time of the July 2010 VA examination that the Veteran did not have any problems with his back from the time of a surgical procedure was performed and 2010.  In additional to denying any treatment, the Veteran also denied any back symptomology from discharge through the time of the July 2010 VA examination.  The Board finds the etiology opinion included in the report of the October 2015 VA examination is based on an accurate factual background based on both medical records (or the lack thereof) and also the Veteran's own self-reported medical history.  The Board finds the etiology opinion included in the report of the cot 2015 VA examination should be accorded probative weight with regard to the etiology opinion.

Based on the above, the Board finds that the competent probative medical evidence of record demonstrates that the Veteran does not have a current back disorder which is etiologically linked to active duty service to include the in-service complaints of back pain.  

The only evidence of record which links a current back disorder to active duty is the Veteran's submission of the current claim.  Significantly, the Veteran's own statements made at the time of the July 2010 VA examination indicate that, at that time, the Veteran did not have any back complaints and had not had any complaints or problems for 40 or more years after discharge.  The Board finds the Veteran's own self-report of symptomology made in July 2010 also weighs against the Veteran's claim.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, status post-operative.  

In March 2010, the Veteran submitted a claim of entitlement to service connection for a left knee disorder.  In August 2010, the RO granted service connection for a left knee disability and assigned a 10 percent rating, effective from the date of submission of the claim.  The Veteran has disagreed with the initial disability rating assigned for his left knee disability.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under Diagnostic Code 5257, which rates disability resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides a 20 percent evaluation when there is dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint. 

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (again, meaning 0-percent disabling) under the applicable DC.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Normal range of motion of the knee for VA purposes is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Factual background 

In May 2009, the Veteran informed a clinician that his knees were doing well.  

On VA examination in July 2010, the Veteran reported intermittent pain in his left knee and it would sometimes jump out of place.  When painful, the knee was 7 on a scale of 1 to 10.  There was no functional loss except when he works out.  He has been instructed not to perform squats.  There was no effect on the activities of daily living.  Repetitive use of the knee would cause it to swell.  The Veteran could not estimate any loss of range of motion.  Physical examination revealed two well healed scars and the knee was slightly swollen.  Moderately severe crepitus was present.  There was no instability.  The Veteran could extend the knee to 0 degrees and flex to 115 degrees.  With 3 repetitions, there was no additional loss in the range of motion due to pain, fatigue, weakness or incoordination.  The pertinent diagnosis was residuals of injury to the left knee, status post-operative with degenerative changes and chondromalacia.  The Veteran occasionally would wear a knee brace.  There was minimum pain on motion.  X-rays revealed degenerative changes.  

On VA examination in October 2015, post-operative left knee degenerative joint disease was diagnosed.  The Veteran informed the clinician that, since his last VA examination, his knee would swell and become stiff.  If he squatted, his knee would swell.  The Veteran reported functional loss regarding the knee with sports, walking, squatting and running.  Physical examination revealed the range of motion for flexion of the left knee was from 0 to 110 degrees and extension was 110 degrees to 0.  Pain was present on flexion.  There was objective evidence of pain with weight bearing.  Mild tenderness was present but no crepitus.  The examiner found that pain, fatigue, and lack of endurance would result in functional loss with repeated use over a period of time.  The examiner was unable to estimate the degree of loss without conjecture.  Pain would limit functional ability with flare-ups but the examiner was unable to estimate the degree of loss without conjecture.  Knee problems would also result in disturbance of locomotion and interference with standing.  Muscle strength was 5/5 and there was no muscle atrophy.  No ankylosis was present.  There was no history of recurrent subluxation or lateral instability.  The knee would swell with most activity.  No knee joint instability was found.  The knee was stable.  A scar was present on the left knee which measured 9.5 cm X 1 cm.  The Veteran occasionally used a cane.  The knee disability impacted the Veteran's ability to walk, squat, bend and run.  

Analysis

The Board finds that an increased rating is not warranted at any portion of the period of the claim when it is evaluated under Diagnostic Codes 5260 and 5261.  The probative evidence of record demonstrates that, during the entire appeal period, the range of motion for flexion was at least from 0 to 110 degrees and this did not change after repetitive use.  Extension during the entire appeal period was to 0 degrees and this did not change after repetitive use testing.  When pain on use is taken into account, an increased rating is not warranted.  The examiner who conducted the July 2010 VA examination noted the Veteran had minimum pain on motion.  There is no indication that the pain began prior to 110 degrees of flexion.  The examiner who conducted the most recent VA examination determined that the range of motion the Veteran exhibited would be affected by pain when used over time but he further noted that he was unable to estimate the degree of loss without conjecture.  Even when pain on use is taken into account, the limitation of flexion is not in excess of that contemplated by a 10 percent rating and there is no limitation of extension.  

The Board has carefully considered the provisions of Mitchell and Deluca.  Considering the functional impact caused by functional loss due to factors such as painful motion, the Board can find no basis for a higher rating.  Although conscious that the examiner indicated that calculating additional limitation would require conjecture, the Veteran has motion well beyond the limitations required for the next higher rating.  Without any evidence or indication in the record that the Veteran has flare-ups or other periods that are substantially different from the functional ability he had the time of his two physical examinations, the Board finds that another remand to seek this type of evidence would serve no useful purpose.  That is, considering all the evidence of record, the Board finds that the recent examination adequately reflects the Veteran's functional ability and the examiner's report reflects that this report was completed considering the Veteran's whole disability picture.  After this review, the Board finds that a higher rating is not warranted.

The disability does not warrant a separate compensable rating under Diagnostic Code 5257.  The Board notes that the Veteran has reported that his knee would jump out of place.  The Board finds the probative value of the Veteran's allegations are outweighed by the physical examinations conducted by health care professionals during the pendency of the appeal which found that the knee was stable and there was no evidence of subluxation or dislocation.  The examiners who conducted the VA examinations during the appeal period both determined that the knee was stable or that there was no instability.  The findings by the health care professionals are based on a physical examination of the Veteran specifically to determine if the Veteran had any subluxation, lateral instability or ligament problems and they found none.  The Board finds the medical evidence more probative than the Veteran's self-reported lay history of having his knee jump out of place.  

The Board is aware that the prior remand asked the examiner to address whether prior surgery was for the meniscus and whether there was impairment of the meniscus.  In the subsequent examination report, the examiner noted that the evidence of record nor the Veteran's memory revealed the nature of this surgery.  After this review, the Board finds that this report substantially satisfied the content of remand directive.  There is no evidence of record documenting impairment or removal the Veteran's semilunar cartilage in the left knee so an increased rating is not warranted under Diagnostic Code 5258.  More importantly, the impairment contemplated by Diagnostic Code 5259 is not separate and distinct from that contemplated by Diagnostic Code 5260 so a separate 10 percent rating is not warranted under that Diagnostic Code.

Other Considerations

The Board also has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the demonstrated manifestations of the left knee disability (pain and limitation of motion) are contemplated by the schedular criteria.  In addition, the rating schedule authorizes higher ratings for greater impairment.  In sum, there is no indication that the average industrial impairment from the left knee disability would be in excess of that contemplated by the schedular criteria.

Finally, the Board has considered the benefit-of-the doubt doctrine but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a low back disability is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the left knee, status post-operative is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


